           Case 5:18-cv-00826-F Document 31 Filed 10/02/18 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

 (1) PAULS VALLEY HOSPITAL                           )
     AUTHORITY d/b/a PAULS VALLEY                    )
     GENERAL HOSPITAL,                               )
                                                     )
                                 Plaintiff,          )
                                                     )
      v.                                             ) Case No.: CIV-18-826-F
                                                     )
  (1) NEWLIGHT HEALTHCARE, LLC,                      )
      a Texas limited liability company,             )
  (2) LTC GROUP, LLC, a Texas limited                )
      Liability company, and;                        )
  (3) FIRST UNITED BANK AND TRUST CO.                )
      an Oklahoma Domestic Bank,                     )
                                                     )
                                 Defendants.         )

                      MOTION FOR ENTRY OF DEFAULT

      COMES NOW defendant NewLight Healthcare, LLC, a Texas limited liability

company (“NewLight” or “Defendant”) and moves for the entry of a default on its

counterclaims [Doc. No. 10] against Pauls Valley Hospital Authority d/b/a Pauls Valley

General Hospital (“PVHA”). In support of this Motion, NewLight states as follows:

      1.     On August 15, 2018, PVHA filed a Petition in the District Court of Garvin

County, Oklahoma, alleging certain claims against NewLight, the former manager of the

Pauls Valley General Hospital and a secured creditor of PVHA. In conjunction with its

Petition filing, PVHA sought and obtained a temporary restraining order without notice

to NewLight temporarily enjoining NewLight from collecting on the secured debts owed

by PVHA to NewLight.



                                              1
            Case 5:18-cv-00826-F Document 31 Filed 10/02/18 Page 2 of 5



       2.      On August 26, 2018, NewLight and its co-defendant, LTC Group, LLC,

filed a Notice of Removal removing this case to federal court based upon diversity

jurisdiction pursuant to 28 U.S.C. §§1332(a)(1) and 1441(a). 1

       3.      On September 4, 2018, NewLight filed a “Motion to Dissolve Temporary

Restraining Order and Brief in Support” [Doc. No. 7] seeking to dissolve the temporary

restraining order entered by the District Court of Garvin County, Oklahoma.

       4.      In addition, on September 7, 2018, NewLight filed a “Motion for

Temporary Restraining Order and Preliminary Injunction and Brief in Support” [Doc.

No. 12] seeking to enjoin PVHA from: (1) further depositing its accounts receivable (i.e.

NewLight’s properly secured collateral) with PVHA’s junior creditor, Pauls Valley

National Bank (the Vice-President of the bank also sits on the Board of Directors of

PVHA and, during the period of the imposition of the state court TRO, the bank was

simply sweeping PVHA’s deposit account to satisfy its own junior interest, all of which

is contrary to NewLight’s security interest and the Security Agreement, to which Pauls

Valley National Bank is a signatory party), and, (2) instructing that PVHA’s accounts

receivable be paid directly to NewLight pursuant to its properly secured security interest

and the Security Agreement or ordering that such funds be placed into escrow pending

further Order of this Court. See [Doc. No. 12].

       5.      On September 10, 2018, PVHA filed a “Motion for Extension of

Temporary Restraining Order and Brief in Support” [Doc. No. 16] seeking an extension


1
  Following this Court’s Order of August 29, 2013 [Doc. No. 3], an Amended Notice of Removal was
filed on September 4, 2018 [Doc. No. 4].
                                                 2
            Case 5:18-cv-00826-F Document 31 Filed 10/02/18 Page 3 of 5



of the previously issued TRO entered in its favor by the District Court of Garvin County

on August 15, 2018.

       6.     On September 10, 2018, each of the above-mentioned motions came on for

hearing before the Court and, on September 12, 2018, the Court entered an Order [Doc.

No. 21] that denied PVHA’s motion to extend the existing TRO [Doc. No. 16], and

granted NewLight’s Motion for a Temporary Restraining Order [Doc. No. 12] to the

following extent:

       PVHA is directed to cease interference with NewLight’s efforts to enforce
       its rights under the security agreement as to the receivables (i.e. contacting
       creditors and related remedies) and is further directed to provide for the
       depositing of receivables received by the PVHA into an appropriate escrow
       account pending further order of the court or the agreement of all affected
       parties including NewLight. See [Doc. No. 21], p. 6.

       7.     On September 21, 2018, following a subsequent hearing on NewLight’s

Motion for Preliminary Injunction [Doc. No. 12], the Court converted the TRO entered in

favor of NewLight into a preliminary injunction based in part upon “the undisputed

existence in NewLight’s favor of a valid, perfected security interest in [PVHA’s]

receivables, and the low likelihood of plaintiff’s success on a recoupment claim of

sufficient size to offset the amounts otherwise owed by it to NewLight[.]” (See Order,

[Doc. No. 28], p.2).

       8.     Pursuant to Fed.R.Civ.P. 12(a)(1)(B), PVHA’s answer or other responsive

pleading to NewLight’s counterclaims was due on or before September 28, 2018. PVHA

did not timely answer or otherwise respond to NewLight’s counterclaims.

       9.     Pursuant to Fed.R.Civ.P. 55(a):


                                             3
          Case 5:18-cv-00826-F Document 31 Filed 10/02/18 Page 4 of 5



       When a party against whom a judgment for affirmative relief is sought has
       failed to plead or otherwise defend, and that failure is shown by affidavit or
       otherwise, the clerk must enter the party’s default.

       Accordingly, having failed to timely plead or otherwise defend NewLight’s

counterclaims, plaintiff PVHA is subject to the entry of a default on NewLight’s

counterclaims.

      WHEREFORE, for the reasons stated herein, defendant NewLight respectfully

moves that the clerk enter PVHA’s default on NewLight’s counterclaims [Doc. No. 10].

                                          Respectfully Submitted,



                                          S/ Ryan Leonard
                                          Ryan Leonard, OBA #19155
                                          Christa Sullivan, OBA #19204
                                          Edinger, Leonard & Blakley, PLLC
                                          100 Park Avenue, Suite 500
                                          Oklahoma City, OK 73102
                                          Phone: (405) 702-9900
                                          Fax: (405) 605-8381
                                          Email: rleonard@leonard-law.net

                             CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of October, 2018, I electronically transmitted
the attached document to the Clerk of the Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of Electronic
Filing to the following ECF registrants:

Brett Agee, Esq.
Garvin Agee Carlton, PC
P.O. Box 10
Pauls Valley, Oklahoma 73075
brett.agee@gaclawyers.com

Heather Hillburn Burrage
Burrage Law Firm

                                             4
        Case 5:18-cv-00826-F Document 31 Filed 10/02/18 Page 5 of 5



1201 Westside Drive
P.O. Box 1727
Durant, OK 74702-1727
hburrage@burragelaw.com

                                  S/ Ryan Leonard
                                  Ryan Leonard




                                     5
